OFFICE** Mffiffld®®8>VKT OF CRIMINAL APPEALS OF TEXAS
                    Pa.BOX,123i)8, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                            k^f\J
                                                                            // / v*~
                                                           02 1M                 _
.«^-,,^-.-.                    •       a-- iffr^ssMSsywra 0004279596       DEC18 2014
12/17/2014                     v ;,   t O.S t. BS^tpSi MAILED FROM SRCGRE.M.iOAo
LOPEZ, DAVID REY               Tr-Ct. Na|53888-A                          WR-71,831-02
The Court has dismissed your application*for, writ .of habeas corpus without written
order; the sentence has been d\scbarQhdzSte Ex parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).
                                                                    Abel Acosta, Clerk
                              DAVID REY LOPJ